Louis E. Stoddard, Jr. v. Commissioner.Stoddard v. CommissionerDocket No. 99387.United States Tax Court1945 Tax Ct. Memo LEXIS 296; 4 T.C.M. (CCH) 218; T.C.M. (RIA) 45070; February 12, 1945George E. H. Goodner, Esq., Munsey Bldg., Washington, D.C., for the petitioner. Charles T. Reilly, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion Pursuant to Mandate VAN FOSSAN, Judge: This case is before us on mandate from the Circuit Court of Appeals for the Second Circuit to determine the value of the second mortgage bonds of Taft Realty Corporation as of September, 1936. The parties are agreed that this value may be determined from the evidence already in the record in this and the companion cases, Barbara S. Kirkland, Docket No. 103022, and Betty Stoddard Horn, Docket No. 103035. The facts as found in the instant case appear in the report of the case at 47 B.T.A. 584">47 B.T.A. 584. The facts found in the companion cases are included in a Memorandum*297  Opinion entered therein November 19, 1942. From the facts found in the two cases and all the pertinent evidence of record, we find that the second mortgage bonds of Taft Realty Corporation were without value throughout the year 1936. The Circuit Court of Appeals held that the deductible loss is limited by section 117(d) of the Revenue Act of 1936. Decision will be entered under Rule 50.